Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment
	Applicants’ amendment filed 10/14/2020 has been received and entered.  Claims 1 and 22 have been amended, claims 20-21 have been cancelled, and claim 30 has been added.  The replacement drawing for Fig 5 has been entered.
Claims 1-19, 22-30 filed 10/14/2020 are pending.

TrackOne status
Applicant’s request for TrackOne examination filed 10/30/2019 was granted (see paper entered 11/13/2019).  The reply to the first action on the merits mailed 7/14/2020 was received 10/14/2020, and did not require an extension of time.

Priority
	This application filed 10/30/2019 is a continuation of 16/596509 filed 10/8/2019 which is a continuation of 16/361752 filed 3/22/2019 which is a continuation of 15/788549 filed 10/19/2017 which is a continuation of 14/188455 now US Patent 9845497, which is a continuation of 13/508318 which is now US Patent 8703652 which is a 371 National stage filing of PCT/US2010/055604 filed 11/5/2010, which claims benefit to US provisional application 61/280674 filed 11/6/2009; and is related through the parent application 15/788549 to applications 16/361741 filed 3/22/2019, 16/352453 filed 3/13/2019, 16/110682 now US Patent 10329607 and 16/110646 now US Patent 10494669.
No comment has been made in Applicant’s response.

Election/Restriction
Applicant’s election without traverse of the species of kidney in the reply filed on 3/5/2020 is acknowledged.  It is noted that in review of the claim limitations and the guidance of the specification, it did not appear to be an undue burden to examine all the species related to a solid organ transplant; and the restriction requirement was withdrawn.
Claims 1-19, 22-30 are currently under examination.

Information Disclosure Statement
The four information disclosure statement (IDS) submitted 10/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification/Drawings
The disclosure objected to because figure 5 provides sequences that require a SEQ ID NOs is withdrawn.
The replacement drawing filed 10/14/2020 has addressed the basis of the objection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-19, 22-30 provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7, 9-22, 24, 26-30 of US Application No. 16/361741 filed 3/22/2019 (RCE filed 5/11/2020) is withdrawn. 
Claims 1-19, 22-30 provisionally rejected on the ground of nonstatutory double patenting as being over claims 36-37, 39-41, 44-52, 54-59, 61, 64-66 of 15/788549 (FAOM mailed 5/18/2020) is withdrawn.
Claims 1-19, 22-30 rejected on the ground of nonstatutory double patenting as being over claims 1-8, 12-15 of 16/110682 (Issue notification mailed 5/20/2019) is withdrawn.
Claims 1-19, 22-30 provisionally rejected on the ground of nonstatutory double patenting as being over the method claims 36, 38-50, 52-58 of 16/352453 (RCE filed 6/25/2020) is withdrawn.
Claims 1-19, 22-30 provisionally rejected on the ground of nonstatutory double patenting as being over the method claims 1-20 of 16/361752 (RCE filed 5/20/2020) is withdrawn.
is withdrawn.
Claims 1-19, 22-30 rejected on the ground of nonstatutory double patenting as being over the method claims 1-11, 15-20 of 16/110646 (Issue notification mailed 11/13/2019) is withdrawn.
Claims 1-19, 22-30 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of 13/508318 (now US Patent 8703652) is withdrawn.
Claims 1-19, 22-30 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of 14/188455 (now US Patent 984497) is withdrawn.
	The terminal disclaimer filed 10/14/2020 has been received and APPROVED (see paper entered 10/14/2020.  The terminal disclaimer has addressed the basis of the rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 22-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Independent claim 1 has been amended and still is generally directed to a method of detecting organ transplant cfDNA in a recipient.  More specifically, cfDNA is isolated and is 
As noted previously, dependent claims set forth the source of the cfDNA, types of sequencing that is performed to provide the read data that is analyzed, number of reads (5-50 NA sequences), and subsequent immune-suppressive treatment based on the analysis.  It is noted that though the claims do not require it, in light of the guidance of the specification, the sequence reads can be received, stored and analyzed to establish a SNP profile to differentiate the donor from the recipient, and using the profile in the quantitation of cfDNA that is present in the sample.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method analyzing cfDNA from a transplant recipient.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of genotyping the recipient and determining the amount of cfDNA based on quantitation of the reads in the cfDNA.  The judicial exception is a set of instructions for analysis of sequence data that is received and stored on the computer and appears to fall into the category of both a mathematical relationships to the extent that it implies and must use mathematical formulas or equations for quantification of the reads as it is represented in the sample and also as a mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) for the step where polymorphic markers are identified or used to provide a genotype.  For both steps, the claim does not require any specific complexity to the data received, and can comprise as few as 5-50 sequences that are analyzed for a SNP 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, claim 1 has been amended to provide for the additional element of treatment of the patient with immunosuppressive therapy.  While the art in general provides for treatment of transplant patients, this appears to be a practical application of the judicial exception such that based on the assessment the treatment with immunosuppressant thearapy can be monitored and adjusted.
In addition, for step 2B of the 101 analysis, independent claim 1 recites additional elements and are found to be the steps of isolating and obtaining sequence data of cfDNA, and as amended require a final step of treatment.  While separately these steps would be considered conventional with regard to handling sequencing data and treatment of a transplant patient, the combination of both is not present in the art, and do not appear to be conventional.
Accordingly, the claimed invention appears to be patent eligible, and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19, 21-30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Presence of donor- and recipient-derived DNA in cell-free urine samples of renal transplantation recipients: urinary DNA chimerism. Clin Chem. 1999;45:1741–1746), Zhong et al. (Cell-free DNA in urine: a marker for kidney graft rejection, but not for prenatal diagnosis? Ann N Y Acad Sci. 2001;945:250–257), and Gadi et al. (Soluble donor DNA concentrations
in recipient serum correlate with pancreas-kidney rejection, Clin Chem. 2006;52:379–382) is withdrawn.


Claim 1 is directed to a method of detecting organ transplant cfDNA in a recipient where cfDNA is isolated and is subjected to high throughput sequencing to obtain sequence reads and determining the amount of donor cfDNA is present by using the different SNP profiles (genotypes) present between the donor and recipient.  The dependent claims set forth the source of the cfDNA, types of sequencing that is performed to provide the read data that is analyzed, number of reads, and subsequent immune-suppressive treatment based on the analysis. In light of the specification, the claims set forth and describe the type of transplant (anything, solid organ,..), the source from where the reads were obtained (anywhere, urine and blood), number and size of SNP reads (5-50 reads/seqeunces and 36bp long) used to distinguish the samples or to establish the profile, and types of sequencing machines that were used to obtain the data.
The presence of cfDNA in urine and in blood was well known, and more specifically for the claims the ability to distinguish sequences of cfDNA in a transplant patient and the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to substitute the use of SNPs associated uniquely with a donor and uniquely with a recipient in the analysis of cfDNA to provide a broader overview of the variety of cfDNA present in the sample of a chimeric patient.  One having ordinary skill in the art would have been motivated to substitute SNPs in addition to those disclosed, one for the other, in order to obtain a broader image of the cfDNA that is present. Given the evidence the transplant donors represent chimeric individuals, and that the presence of cfDNA represented 
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
Claims 1-19, 22-30 are allowed.
The most relevant art of record provides that the presence of cfDNA in urine and in blood was well known, and more specifically for the claims the ability to distinguish sequences of cfDNA in a transplant patient and the recognition that the cfDNA represented both the patient and the donor organ was in the prior art.  Zhang et al. was cited as evidence for the presence of donor and recipient derived DNA in cell-free urine samples of solid organ transplants such as renal transplantation recipients, and demonstrate the presence of urinary DNA chimerism, that is the presence of both donor and patient cfDNA.  
Zhong et al. was cited as evidence for cell-free DNA in urine as a marker for kidney graft rejection.  
Gadi et al. teach soluble donor DNA concentrations in recipient serum for kidney transplants where a panel of HLA specific makers and derive quantitative read data. 
However, the art fails to provide for treatment based on cfDNA alone, nor for the use of sequencing techniques and analysis of SNPs to provide quantification of donor tissue cfDNA that may be present in the blood, serum or plasma as required of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Joseph Woitach/Primary Examiner, Art Unit 1631